Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  130921                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  IN RE BROWN                                                                                          Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  _________________________________________                                                                           Justices


  KATINA BROWN, ROBERT PUMFREY,
  and ELIZABETH MIKLOSOVIC, on behalf of
  themselves and all others similarly situated,
               Plaintiffs-Appellants,
  and                                                               SC: 130921
                                                                    COA: 267648
  WILLIAM JAMES,
            Plaintiff,
  v
  KENT CIRCUIT COURT JUDGE,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 12, 2006
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH and KELLY, JJ., would remand this case to the Court of Appeals for
  reconsideration in light of its decision in People v William Fitzgerald James, __ Mich
  App __ (2006) (No. 266521).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2006                    _________________________________________
           s1018                                                               Clerk